United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1826
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                    Clifford Pilcher,

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                           Submitted: December 19, 2014
                            Filed: December 29, 2014
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Clifford Pilcher directly appeals after he pled guilty to a drug-related offense
and the district court1 sentenced him within his calculated advisory Guidelines range


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
to 80 months in prison. His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness of
Pilcher’s sentence. Pilcher, pro se, has filed a document citing Federal Rule of
Appellate Procedure 28(j), and requesting that his sentence be vacated and his case
remanded to the district court so that he can be resentenced in accordance with a
recently adopted Guidelines amendment which lowers the base offense levels for
certain drug-related offenses.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Pilcher. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc) (describing appellate review of sentences). We also decline
to grant Pilcher’s pro se request. See 18 U.S.C. § 3582(c)(2) (permitting motion for
modification of prison term based on lowered sentencing range). Finally, having
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we
have found no nonfrivolous issues. Accordingly, the judgment is affirmed. We also
grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-